 362DECISIONS OF' NATIONAL LABOR RELATIONS BOARD(b) Post in conspicuous places as its'places'of- business in Steubenvilleand East Liverpool,Ohio,including all places'.where notices to, employeescustomarily are posted,copiesof the attached notice-marked"Appendix." 2Copies ofsaid notice,to be furnished by the Regional Director,Region8, shall;after being signedby theRespondent's representative,be postedby itimmediatelyupon receipt thereof, and maintainedby itfor at least 60 consecutive days there.after.Reasonable steps shallbe taken bythe Respondent to insure that said noticesare not altered,defaced,or coveredby any material.'(c)Notify saidRegional Director in writing within 20 days from the receiptof this Decision what steps the Respondent has taken to comply herewith.32 If this Recommended Order should be adopted by the Board,the words"as ordered by"shall be substituted for "as Recommended by a Trial Examiner of" in the notice In thefurther event that the Board'sOrder be enforced by a United States Court of Appeals,the words"a Decree of a United States Court of Appeals,Enforcing an Order of" shallbe inserted immediately following"as ordered by "If this Recommended Order should be adopted by the Board,this provision shall bemodified toread: "Notifysaid Regional Director,in writing,within 10 days from the dateof this Order,whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TOALL EMPLOYEESAs recommendedby a TrialExaminer of the National Labor Relations Boardwe are posting this notice to inform our employees of rights guaranteed to themby theNationalLabor Relations Act:WE WILL, uponrequest, bargaincollectivelywith InsuranceWorkers In-ternationalUnion, AFL-CIO,as the exclusive representative of all employeesin the following bargaining unit:All debitinsurance agents employed at or working out of our districtoffice inSteubenville,Ohio, including the detached office in East Liver-pool,Ohio, butexcluding office clerical employees,canvassers,canvass-ing agents,collectors,regular ordinary agents, guards,districtmanagers,associate districtmanagers,staff managers,and all other supervisors asdefinedin the Act.WE WILL NOTinterferewiththe efforts of InsuranceWorkersInternationalUnion,AFL-CIO,to negotiatefor orrepresent the employees in the bar-gaining unit as the exclusive representative.EQUITABLE LIFE INSURANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered,defaced, or covered by any material.If the employees have any questions concerning this notice or whether theEmployer is complying with its provisions,theymay communicate with theBoard'sRegional Office, 720 Bulkley Building, 1501 Euclid Avenue,Cleveland,Ohio, Telephone No. Maine 1-4465.Thunderbird Hotel,Inc., and Joe Wells, James Schuyler andWilliam Deer,Co-partners,d/b/a Thunderbird Hotel CompanyandIndependent Guards Association of Nevada,Local No. 1.Case No. 20-CA-2973.October 30, 1964DECISION AND ORDEROn August 4, 1964, Trial Examiner Louis S. Penfield.issued hisDecision in the above-entitled proceeding, finding that Respondent149 NLRB No. 39. :THUNDERBIRD HOTEL; INC., ETC.363had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist-therefrom and take'certailiaffirmative action, as set forth in the attached Decision.Thereafter,Respondent filed exceptions to the Decision and a supporting brief;General Counsel filed an answering brief.'Pursuant, to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner, and orders that the Respondent, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.'Respondent's request for oral argument is hereby denied as the record, the exceptions,and the briefs adequately present theissues andthe positions of the partiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,with all parties appearing but the Charging Party, washeard before Trial Examiner Louis S. Penfield in San Francisco,California, onMay 26, 1964,on a complaint of the General Counsel and an answer of Thunder-bird Hotel,Inc., a corporation,and Joe Wells, James Schuyler, and William Deer,co-partners,d/b/a Thunderbird Hotel Company, a partnership.The corporationand the partnership together will be herein called Respondent.The issues liti-gated were whether Respondent violated Section 8(a)(1) and(5) of the NationalLabor Relations Act, as amended,herein called the Act.'The complaint is based upon an allegation of refusal to bargain by Respond-ent following Board certification of Independent Guards Association of Nevada,Local No. 1, herein called the Union.The answer admits the fact of refusal tobargain,but urges its lawful character because of the alleged invalidity of thecertification.At the outset the General Counsel moved to amend his complaint to includenew matters allegedly affecting anticipated legal defenses of Respondent.Themotion was opposed by Respondent,and, after hearing extended argument, de-nied by me. Near the close of the hearing the General Counsel,in effect, renewedhismotion to amend. In his brief the General Counsel indicates that he is nolonger pressing such motion.In view of this, no purpose will be served insetting forth or examining the reasoning behind the original ruling, and therenewed motion is hereby denied.The complaint issued on February 26, 1964, based on a charge filed with the NationalLabor Relations Board,herein called the Board,on February 7, 1964Copies of the com-plaint and charge have been duly served upon Respondent. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record,including consideration of briefs filed by the GeneralCounsel and Respondent,I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThunderbird Hotel,Inc., herein called the Corporation,isa Nevada corporationwith its main office and principal place of business in Winchester,Clark County,Nevada, where it is engaged in the business of operating a hotel.JoeWells,James Schuyler,and William Deer, co-partners,d/b/a Thunderbird Hotel Com-pany, herein called the Partnership,have their main office and principal place ofbusiness inWinchester,Clark County,Nevada,where they are engaged in thebusiness of operating a gambling casino and bars and restaurants in hotel spaceleased from the Corporation.The Corporation,in the course.and conduct of itsbusiness,annually receives gross revenue in excess of $500,000, and less than 75percent of the guests in the Thunderbird Hotel remains for 1 month or more.The Partnership,in the course and conduct of its business operations, an-nually receives gross revenue in excess of $500,000.The Corporation and thePartnership,in the course and conduct of their businesses,each annually pur-chases and receives goods valued in excess of $50,000 from enterprises located inthe State of Nevada,which in turn receive said goods directly from points outsidethe State of Nevada.The foregoing facts, which are not denied by Respondent,clearly establish, and I find, that the Corporation and the Partnership each meetsthediscretionary standards for the assertion of jurisdiction over hotels andrestaurants.2Respondent,however,denies the allegation that the Corporation and the Part-nership constitute a single integrated employer whose operations affect commercewithin the meaning of the Act, and that it is engaged in a type of business overwhich the Board should assert jurisdiction as a matterof policy.Toestablishthese facts the General Counsel relies upon the Board's prior finding in a repre-sentation proceeding involving Respondent.3Respondent does not dispute thefactual basis for the Board's Decision in the representation proceeding,but chal-lenges the validity of its conclusions.For reasons that will be set forth below, Iregard myself as bound by the Board'sDecision in the representation proceeding,and therefore I find that the Corporation and the Partnership together constitutea single employer over whose business the Board will assert jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization within the meaning of Section2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The representation proceedingThe Union filed a petition in a representation proceeding known as CaseNo. 20-RC-5294 seeking to represent persons working as security guardsand timekeepers in Respondent'sgambling casino and hotel.A hearing washeld and subsequently the Board issued its Decision and Direction of Election.Pursuant thereto an election was conducted,and on October 16,1963, theUnion was certified as the statutory representative of Respondent's employees.At the representation hearing Respondent urged that the Corporation and thePartnership were not a single employer,that the operation of a gambling casinowas not in the flow of commerce,and that as a matter of policy the Board shouldnot assert jurisdiction over a gambling casino.These issues were fully litigated,and the Board in its Decision resolved them contrary to the contentions of Re-spondent,holding that the Corporation and the Partnership constituted a singleemployer, and that the operations justified the assertion of jurisdiction as a matterof both law and policy.At the hearing Respondent also urged that the Boardshould not find a unit comprised of security guards and timekeepers to be appro-2FloridanHotel of Tampa,Inc.,124 NLRB261;Colonial Catering Company,137NLRB 1607.3 ThunderbirdHotel,Inc.and Joe Wells, James Schuyler and WilliamDeer,Co-partners,d/b/a Thunderbird Hotel Company,144 NLRB 84, In which the Decision andDirection of Election was issued on August 20, 1963. THUNDERBIRD HOTEL, INC., ETC.365priate because security guards were properly employees of the sheriff of ClarkCounty, and not employees of Respondent.The relationship of Respondent andthe sheriff to each other and to the security guards was a principal issue, and wasfully litigated in the representation proceeding.The Board found that "in viewof the [Respondent's]controlover their hiring, assignment of jobs, wages,hours, and conditions of employment.the security guards are employees ofthe [Respondent]."The Board thereafter found the appropriate unit to be asfollows:All employees at the employer'sWinchester,Clark County,Nevada, opera-tions employed as security guards and timekeepers,but excluding all otheremployees,clockmen or fire watchers, office clerical employees,professionalemployees,and supervisors as defined in the Act.The subsequent election and certification covered employees in the foregoingunit.B. The refusal to bargainThe General Counsel called no witnesses but relied on the prior Board certifica-tion and Respondent'sadmitted refusal to bargain.Respondent defends its ac-tion by claiming that (1) the Board erred in asserting jurisdiction,and (2) theBoard erred by including security guards in the appropriate unit when actuallythey were employees of the sheriff and not of Respondent.Respondent does notdispute that both issues were litigated in the representation case. It offered noadditional evidence regarding the jurisdiction issue, but proffered evidence on theunit issue alleging such evidence to be newly discovered or unavailable to it atthe representation hearing.It is well settled that issues raised and determined in an earlier representationcase may not be relitigated in a complaint proceeding,and that a Trial Examinerisbound by the Board'searlier unit determination and the ensuing certification.Pittsburgh Plate Glass Company v.N.L.R.B.,313U.S.146, 157-158;N.L.R.B.v.BotanyWorsted Mills,133 F. 2d 876, 882(C.A.3);N LR.B. v.West Ken-tucky Coal Company,152 F. 2d 198, 200-201 (C.A.6);Quaker City Life Insur-ance Company,138NLRB 61;Air Control Products of St.Petersburg Inc.,139NLRB 413;Esquire Inc.,109 NLRB 530;Metropolitan Life Insurance Company,146 NLRB 1577.This rule, however,does not apply to evidence newly discov-ered or unavailable at the representation hearing.SinceRespondent makes noclaim of this nature regarding the jurisdiction issue, I am bound by the Board'sdetermination on it,and I have so found above. The proffered evidence on theunit issue,must be considered further to determine if it falls within the exception.Respondent called no witnesses but it offered in evidence portions of the testi-mony of seven witnesses given in another unfair labor 'practice proceed-ing.4The testimony given by these witnesses in the other proceeding is allegedto be relevant to the unit issues in the instant case, and to be admissible as newlydiscovered or unavailable evidence.The General Counsel resisted the introduc-tion of this proffered evidence on three grounds that(1) it was not newlydiscovered or unavailable,(2) it was not relevant to the issues in the instant case,and (3)in the form offered it was hearsay.Respondent had made known itsintention to offer this testimony at a pretrial conference,and before the hearing Iundertook to examine the portions of the official transcript which it sought touse, as well as the transcript in the representation proceeding.At the hearingthe offer was made, and after listening to extended argument on the record fromboth counsel for Respondent and for the General Counsel, I ruled that the testi-mony did not appear newly discovered or unavailable,and that its relevancy, insome respects at least,appeared dubious. I thereupon refused to receive it intothe record.Respondent then submitted it in the form of an offer of proof.Thiswas rejected but Respondent was permitted to put the testimony of the sevenwitnesses into the record in the form of rejected exhibits.Respondent urges that4This proceeding is entitled"Thunderbird Hotel Inc;JoeWells, James Schuyler andWilliam Deer,Co-partners,d/b/a Thunderbird Hotel Company;and Ralph Lamb,Sheriff,Claik County,State of Nevada,Case No. 20-CA-2521In this case the General Counselissued a complaint on September 10, 1963, alleging violations of Section 8(a) (1) and (3)of the Act by Respondent and by Sheriff LambA hearing was held on the issues by aTrial Examiner on October 30 and 31,1963,at which the seven witnesses,among others,testifiedOn June 5,1964,a Trial Examiner's Decision was issued in this proceeding find-ing violations substantially as alleged,and recommending an appropriate order. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDI reconsider my ruling, and receive the testimony of these witnesses as a whole,or at least that I receive certain portions of their testimony which it designates initsbrief and urges as both relevant and newly discovered or unavailable evidence.Two of the seven witnesses were Hall C. Feeney and Donn Ronnow, unionofficials.Feeney testified in the representation proceeding.Ronnow did not,but his testimony is no more than corroborative of Feeney's,and no showing ismade that he was unavailable at the time.Two other witnesses,Thomas Cran-ford and Joseph De Saro, were both security guards at Respondent'sestablish-ment at the time of the representation hearing.Cranford testified at the repre-sentation hearing, and is the alleged discriminatee in the unfair labor practiceproceeding.De Saro did not testify in the representation proceeding but noshowing is made as to his unavailability.Witness Hiram Powell is a lieutenanton the sheriff's staff.He did not testify in the representation proceeding.Thereisno showing as to his unavailability and his superior,Undersheriff Bunker, didgive testimony at that time.Witness Jack Walsh is Respondent'sgeneralman-ager,and witness Thomas Bellis was the chief special deputy in charge ofsecurity guards at Respondent'sestablishment at the time of the representationhearing.Both testified at that time.Ihave reexamined the testimony of eachof these witnesses,especially those portions which Respondent designates as hav-ing special significance.Ihave considered Respondent'sarguments both as torelevancy and as to the status of such testimony as newly discovered or unavail-able evidence.Without commenting upon the weight properly to be attached toit,I agree with Respondent that at least the specially designated portions havesome relevancy with respect to the unit issue.Thus each witness gave testimonyas to aspects of the relationship among the sheriff,Respondent,and the securityguards.The position and knowledge of each is such that his testimony wouldhave merited consideration if it were directed at the unit issuede novo,or possiblyif it were permitted to supplement the representation record.However, it wasthisvery relationship that was the central unit issue in the representation case.Four of the seven had actually testified on this very subject, and the other threewere available to do so if Respondent had sought to call them.I find no meritin the claim that the testimony proffered covered evidence which may be properlyregarded as either newly discovered or otherwise unavailable at the representationhearing.That Respondent as an afterthought feels that their later testimonysince it might have affected the outcome had it been presented then.The unitissue at that time,however, was far from obscure,and Respondent was affordedfull opportunity to meet it and in fact participated in extensive litigation on thatvery subject.The purpose of forbidding relitigation is to put to rest an issueonce a litigant has been afforded full opportunity to meet it.It is not intendedthata litigant be given a second chance after the hindsight of an adversedecision has convinced him that he might now present the issue more effective-ly.There is no showing that any of the evidence offered was for any reasonunavailable.It is obvious that with the exercise of reasonable diligence all ofthe testimony developed through the same or other witnesses at the representationhearing.That Respondent as an afterthought feel that their later testimonymight better support its unit argument is not enough to accord it status as newlydiscovered evidence.Accordingly I reaffirm my ruling at the hearing and rejectthe proffered evidence as not falling within the newly discovered or unavailableevidence exception.5Ifind, therefore,that the certification is binding on me, and as dispositive ofthe issues in this proceeding.Accordingly,Ifind that the unit found by theBoard to be appropriate in the representation proceeding is a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of theAct, that at all times since October 18, 1963, the Union has represented a majorityof the employees of such unit, and that at all times since December 13, 1963,Respondent has declined to recognize and bargain with the Union as the statu-tory representative of employees in such unit,and thereby has engaged in con-duct violative of Section 8(a)(5) and 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent as set forth in section III, above,occurring inconnection with the operations of Respondent described in section I, above, have a5In view of the ruling I do not reach,and therefore do not pass upon, the GeneralCounsel's further contention that the evidence in the form presented was hearsay. THUNDERBIRD HOTEL, INC., ETC.367close, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violativeof Section 8 (a) (5) and 8 (a) (1) of the Act, I shall recommend below that it ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthis proceeding I make the following:CONCLUSIONS OF LAW1.Respondent, Thunderbird Hotel, Inc.; and Joe Wells, James Schuyler andWilliam Deer, co-partners, d/b/a Thunderbird Hotel Company, is, and has beenat all times material herein,a single integrated employer engaged in commerceand in operations affecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.2. Independent Guards Association of Nevada, Local No. 1, is, and has been atallmaterial times, a labor organization within the meaning of Section 2(5) ofthe Act.3.All employees at Respondent'sWinchester,Clark County, Nevada, opera-tions employed as security guards and timekeepers,but excluding all other em-ployees, clockmen, or fire watchers, office clerical employees, professional em-ployees, and supervisors as defined by the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.4.The Unionhas been at all times since October 16, 1963, and now is, theexclusive representative of the employees in the aforesaid unit within the meaningof Section9(a) of the Act.5.Since on or about December 16, 1963, by refusing to bargain collectivelywith the Union as the representative of employees in the above unit. Respondenthas engaged in and is engaging in unfair labor practices affecting commercewithin themeaning of Section 8 (a) (5) and8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that Respondent,ThunderbirdHotel,Inc.; and Joe Wells, James Schuyler and William Deer,co-partners, d/b/aThunderbird Hotel Company,their officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union as the exclusive represent-ative of its employees in the unit described above.(b) In any manner interfering with the effort of the Union to bargain collec-tively with Respondent on behalf of the employees in the above-described unit.2.Takethe following affirmative action which is necessary to effectuate thepolicies of the Act.(a)Upon request bargain collectively with the above-named Union as theexclusive representative of all employees in the unit herein found to be appro-priate with regard to wages, hours, and other terms and conditions of employment.(b) Post in conspicuous places-at its usual place of business,including allplaces where notices to employees are customarily posted, copies of the attachednoticemarked "Appendix A." 6 Copies of said notice to be furnished by theRegional Director for Region 20 of the National Labor Relations Board,shall,afterbeing signed by Respondent,be posted by it immediately upon receipt8In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the additional event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereof and maintainedby itfor 60 consecutive days thereafter in such conspic-uous places.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, in writing, within 20 daysfrom the receipt by Respondent of a copy of this Decision, what steps it has takento comply herewith.?It is further recommended that unless on or before 20 days from the receipt ofthisDecision and Recommended Order Respondent notify the Regional Directorthat he will comply with the foregoing recommendations, the National LaborRelations Board issue an order requiring Respondent to take the action aforesaid.7 In the event that this Recommended Order be adopted by the Board paragraph 2 (c)shall be modified to read: "Notify the Regional Director for Region 20, in writing, within10 days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Independent GuardsAssociation of Nevada, Local No. 1, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any manner interfere with the efforts of IndependentGuards Association of Nevada, Local No. 1 to bargain collectively as theexclusive representative of the employees in the bargaining unit describedbelow.WE WILL, upon request, bargain with Independent Guards Association ofNevada, Local No. 1, as the exclusive representative of all the employees inthe bargaining unit described below with respect to rates of pay,wages,hours of employment, and other terms and conditions of employment.Thebargaining unit is:All employees of Thunderbird Hotel, Inc.; and Joe Wells, JamesSchuyler, and William Deer co-partners, d/b/a Thunderbird Hotel Com-pany at the Winchester, Clark County, Nevada, operations of such em-ployers, employed as security guards and timekeepers, but excluding allother employees, clockmen or fire watchers, office clerical employees,professional employees, and supervisors as defined in the Act.THUNDERBIRD HOTEL INC.; AND JOE WELLS,JAMES SCHUYLERANDWILLIAM DEER, CO-PARTNERS,D/B/A THUNDERBIRDHOTEL COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office 450Golden Gate Avenue, Room 13050, San Francisco, California Telephone No.556-3197, if they have any questions concerning this notice or compliance withits provisions.Baltimore Paint and Chemical CorporationandBrotherhood ofPainters,Decorators and Paperhangers of America,AFL-CIO.Case No. 5-CA-2732.October 30, 1964DECISION AND ORDEROn August 10, 1964, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respond-149 NLRB No. 44.